Specification
The Examiner objects to the specification for the following reasons.
The specification contains language causing the exact three dimensional appearance of the claim to be unknown. 
1.4 is described as the insert. The exact appearance of the remaining parts or features of the claim are unclear.
1.6 and 1.7 are described as a “Reference view”. The Examiner understands that these views may contain environment. In order to clearly understand the exact appearance of what is being claimed – all environment should be clearly identified in the specification. 
1.8 is described as a perspective of the “adapter”. This configuration is not shown in any of the other views and it is unclear to the Examiner if this is indeed a separate embodiment.
1.9 is described as a perspective view “without cables”. However, 1.6 through 1.7 do not appear to show cables and have a different appearance than the design shown in 1.9.
The various descriptions and appearances of the features precludes the Examiner from understanding the description of the claim as described in the specification or shown in the reproductions.
Claim Refusal - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and not enabled because: 
The exact three dimensional appearance and the scope of the claim cannot be determined. Throughout the reproductions many features are inconsistently shown. It is unclear if these features show multiple embodiments, environment or portions of the article not a part of the claimed design. Some of these features are annotated below. 
Features (a), (b) and (c) are inconsistently shown throughout the views. It is unclear if these features are environment or the design shown in multiple embodiments. As an example, Reproduction 1.4 does not appear to show any of the above mentioned features. 
Reproduction 1.6 shows features (d), (e) and (f). However it is unclear to the Examiner if these features are environment or the design shown in multiple 
Reproduction 1.9 is shown without feature (a). It is unclear to the Examiner if these features are environment or the design shown in multiple embodiments.
All features must be corroborated throughout the views; and without the presence of multiple interpretations. 

    PNG
    media_image1.png
    314
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    319
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    336
    375
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    335
    513
    media_image4.png
    Greyscale

Replacement Reproductions
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next office action. The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).
Conclusion
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.